El Juez Presidente Señor Travieso
emitió la opinión clel tribunal.
En enoro 14 ele 194Í el Tesorero de Puerto Eieo envió a la corporación peticionaria dos notificaciones, requiriendo el pago de ciertas cantidades adicionales por concepto del “Im-puesto de la Victoria” establecido por la Ley núm. 29 de 7 de diciembre de 1942 ((2) pág. 161). .En enero 17 de 1944, La peticionaria solicitó la reconsideración de la determinación *26de deficiencia hecha por el Tesorero. Denegada la reconsi-deración en marzo 1ro. de 1944, la peticionaria radicó cinco días'más tarde "un escrito en el cual solicitaba del Tesorero que celebrara una vista administrativa para dar a la peticio-naria una oportunidad de demostrar el-error en que había incurrido el Tesorero al determinar las alegadas deficiencias. Accedió el Tesorero a la celebración de la vista administra-tiva y celebrada ésta el 21 de marzo de 1944, el Tesorero, con fecha 31 de marzo de 1944 dictó su resolución ratificando la deficiencia.
Por ser el día 30 de abril uno feriado, o sea domingo, la contribuyente radicó su querella contra el Tesorero ante el Tribunal de Contribuciones el día 1ro. de mayo de 1944 o sea dentro de los treinta días siguientes a la fecha en que el Tesorero dictó su resolución final después de celebrada la vísta administrativa.
En diciembre 38 de 1945 el Tribunal de Contribuciones dictó su resolución declarando que carecía de jurisdicción para conocer de la querella, por el fundamento de que el término de 30 días para apelar, contado desde el día primero de marzo de 3944, fecha en que el Tesorero denegó por primera vez la reconsideración, expiró el 33. del mismo mes y año. El Tribunal resolvió además que al insistir en que so cele-brara una vista administrativa ante el Tesorero, la contribu-yente tuvo la intención de renunciar al derecho de apelación y atenerse exclusivamente a la resolución final que dictara el Tesorero después de celebrada dicha vista.
La única cuestión a resolver en el presente recurso es si ol Tribunal de Contribuciones adquirió jurisdicción y estaba obligado a conocer de la querella radicada por la contribuyente el 1ro. de mayo de 1944.
La sección 57 de la Ley do Contribuciones Sobre In-gresos de 1924 (Leyes de 1925, pág. 401), según enmendada por la Ley núm. 23 de 21 do noviembre de 1941 ((2) pág. 73), dispone:
*27'‘Sección 57. — (a) Si tratándose de algún contribuyente, el Te-sorero determinare que hay una deficiencia con respecto a la contri-bución impuesta por este título, el contribuyente, excepto lo» que dispone la subdivisión (c) será notificado de dicha deficiencia por correo certificado, pero dicha deficiencia será tasada en la forma que se establece en la subdivisión» (5). Dentro de los quince (15) días inmediatamente siguientes a la fecha de la notificación, el contribu-yente podrá solicitar del Tesorero la reconsideración de dicha deter-minación de deficiencia, expresando en su solicitud los fundamentos ■en que ésta' se basa, y el Tesorero podrá concederle una vista admi-nistrativa antes de resolver el asunto, o podrá denegar la reconside-ración solicitada sin la celebración de vista alguna cuando a su juicio dicha solicitud fuere claramente infundada. Si el contribuyente no estuviere conforme con la resolución del Tesorero respecto a cualquier deficiencia, podrá, dentro de los treinta (30) días inmediatamente siguientes a la fecha en que se le notifique la resolución, -radicar lina querella contra el Tesorero ante el Tribunal de Apelación de Con-tribuciones de Puerto Rico, en la forma dispuesta por la ley creando dicho tribunal; ...”
Como se ve, el estatuto concede al contribuyente que lia recibido una notificación de deficiencia un término do quince días, contados desde la fecha de la notificación, para solicitar del Tesorero la reconsideración ele la determinación de de-ficiencia. La contribuyente en este caso solicitó la reconsi-deración a tiempo.
De acuerdo con el estatuto que estamos considerando, al recibir una solicitud do reconsideración, el Tesorero puede, a su discreción, (a) conceder al contribuyente una vista ad-ministrativa antes -de resolver si procedo o no la reconside-ración solicitada, o (b) denegar la reconsideración sin cele-bración de vista alguna cuando a su juicio la solicitud fuera claramente infundada. En el caso de autos el Tesorero, en marzo 1ro. de 1944, denegó de plano.la reconsideración, sin conceder a la contribuyente una vista administrativa. Él día 7 ele marzo de 1944, o sea dentro' del término fijado para la apelación ante el Tribunal de Contribuciones, la contribu-yente, no conforme con que se le denegara una oportunidad de ser oída en una vista administrativa, acudió ele nuevo.ante *28el Tesorero y solicitó de éste que dejara sin efecto su reso-lución del 1ro. de marzo de 1944 y le concediera una vista ad-ministrativa antes de resolver en definitiva si procedía o no la reconsideración de la determinación de deficiencia. Ya lie-mos visto que el Tesorero accedió a lo solicitado y'concedió una vista administrativa, la cual rué celebrada el 21 de marzo; y que el 3.1 de marzo de 1944 dictó su resolución denegando la reconsideración.
¿Estaba facultado el Tesorero para dejar sin efecto su resolución denegando de plano la reconsideración y abrir el caso de nuevo para resolverlo definitivamente después de oír a la contribuyente en cuanto a los méritos de su contención en una vista administrativa?
De conformidad con la sección 57, supra, el Tesorero puede denegar la reconsideración ele una determinación de deficiencia, sin celebrar una vista administrativa, “cuando a su juicio lá solicitud fuere claramente infundada”. En el pre-sente caso el Tesorero dejó sin efecto su decisión rechazando de plano la petición de reconsideración y concedió y celebró una vista administrativa para oír a la contribuyente sobre los méritos do su oposición a la determinación de deficiencia. No podemos presumir que la actuación del Tesorero fuera un gesto inútil realizado con el único propósito de complacer a la contribuyente. Por el contrario, debemos presumir que el Tesorero se convenció por las razones aducidas por la contribuyente de que la solicitud de reconsideración no era ‘‘claramente .infundada” y rectificó su opinión, decidiendo no resolver la cuestión definitivamente hasta después de haber oído a la contribuyente.
No encontramos en el estatuto, ni se ha llamado nuestra atención hacia precepto legal alguno’que prohíba al Tesorero tomar conocimiento (entertain) de una moción de reconside-ración después de haberla rechazado de plano.
El efecto legal de la decisión del Tesorero de conceder a la contribuyente una vista administrativa para considerar *29el caso en sns méritos, fné el de quitar a su resolución anterior el carácter definitivo qne debe tener nna decisión para, que pueda apelarse de ella para ante el Tribunal de Contri-buciones. Véanse: Saurí v. Saurí, 45 F.2d 90; Citizens’ Bank v. Opperman, 249 U. S. 448, 63 L. ed, 701; González v. Tribunal de Apelación, 60 D.P.R. 901.
Arguye el Tesorero que la sección 57, supra, con-templa una sola moción de reconsideración; que la contribu-yente la radicó a tiempo; que el término para apelar empezó a correr el 1ro. de marzo de 1944, fecha en que el Tesorero denegó la -reconsideración; que la contribuyente faé negli-gente, porque en vez de apelar dentro del término legal optó por solicitar una segunda reconsideración no permitida por el estatuto; y, por último, que esa segunda reconsideración .de la resolución administrativa del Tesorero determinando fi-nalmente la contribución se rige únicamente por la sección 3 de la Ley núm. 169 de 1943 (pág. 601), la que dispone que:
“Tocias las acciones . . . que deban substanciarse ante el Tribunal de Contribuciones ■ de Puerto Rico se iniciarán . . . dentro de los treinta días siguientes a la fecha de la notificación que a la misma haga el Tesorero de Puerto Rico, en cualquiera de los siguientes ca-sos: -. . . (3) liquidación o reliquidaeión del importe de la contribu-ción de ingresos, incluyendo notificaciones de deficiencias o de cual-quier otra índole; . . . Disponiéndose, que el término de treinta días . . . quedará en suspenso si durante el mismo se solicitase la reconsideración de su actuación al Tesorero de Puerto Rico y éste decidiese reconsiderarla, en cuyo caso el indicado término de treinta días ya iniciado se seguirá contando desde la fecha en que el Teso-rero notifique a la parte interesada su decisión final en el incidente sobre reconsideración; . ...”
Apoyándose en el citado artículo de la ley creadora del Tribunal de Contribuciones de Puerto Eico, sostiene el Teso-rero que cuando la contribuyente solicitó en marzo 7, 1944 la segunda reconsideración, ya habían transcurrido seis de los treinta días que para apelar ante el Tribunal de Contribucio-nes le concede la sección 57 de la Ley de Contribuciones So-*30bre Ingresos, supra; que la segunda moción de reconsidera-ción interrumpió el término desde el 7 de marzo hasta el 31 de marzo de 1944, fecha en que el Tesorero denegó la reconsi-deración; y que la querellante venía obligada a radicar su querella a más tardar el 24 de abril de 1944.
No tiene razón el Tesorero. La solicitud presentada en marzo 6 de 1944 (Exhibit 3, querellante) no fué una segunda moción sobre reconsideración de la determinación de deficien-cia y sí una peticióp al Tesorero para que antes de resolver definitivamente diese a la querellante una oportunidad de ser oída. Al acceder a dicha solicitud el Tesorero dejó sin efecto su decisión anterior y abrió el caso para ser considerado en sus méritos.
La contención del Tesorero en cuanto a que la cuestión aquí envuelta debe regirse por las disposiciones de la sec-ción 3 de la Ley núm. 169 de 1943, supra, no es sostenible, por las razones que pasamos a exponer.
La deficiencia de que se trata está relacionada con el pago de la contribución del Impuesto de la Victoria. El artículo 8 de la Ley núm. 29, aprobada en diciembre 7 de 1942 dispo-nía lo siguiente:
“Artículo 8. — La Ley de Contribución sobre Ingresos de 1924 será ley supletoria de la presente p'ara todo lo aquí no provisto en cuanto al procedimiento administrativo para hacer efectiva esta Ley, en' tanto en cuanto dicho procedimiento administrativo no sea incompatible con alguna disposición de esta Ley. ’ ’
El artículo que acabamos, de transcribir fué enmendado por la Ley núm. 175 de 1943 (pág. 631), aprobada con pos-terioridad a la aprobación de la Ley-núm. 169 de 1943 por la cual se creó el Tribunal, de Contribuciones. El artículo tal y como fué enmendado dice:
“Artículo 8. — La Ley de Contribución sobre Ingresos de 1924 será ley supletoria de la presente para todo lo aquí no provisto.”
Es evidente que la intención legislativa ha sido que todo lo relacionado con la imposición y cobro del Impuesto de la *31Victoria, no provisto en la Ley núrp. 29 de 1942, deberá re-girse por las disposiciones de la Ley de Contribuciones Sobre Ingresos. El estatuto aplicable para la resolución de la cues-tión planteada en este recurso es el artículo 57 de la Ley de Contribuciones Sobre Ingresos.
Habiéndose radicado la'querella dentro de los treinta días inmediatamente siguientes a la fecha en que la resolución de-finitiva del Tesorero fue notificada a la contribuyente, es for-zoso concluir que la querella fue radicada dentro del término legal y que el Tribunal de Contribuciones tiene jurisdicción para conocer del caso.

La resolución recurrida es errónea y debe ser revocada y el caso devuelto al Tribunal de Contribuciones para ulterio-res procedimientos no inconsistentes con esta opinión.